Citation Nr: 0425700	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran was in pre-war service from November 1941 to 
December 1941, in beleaguered status from December 1941 to 
April 1942, was a prisoner of war (POW) of the Japanese 
Government from April 1942 to January 1943, was in no 
casualty status from January 1943 to May 1945, and was in 
regular Philippine army service from May 1945 to March 1946.  
He died in November 1982.  The appellant is the veteran's 
widow.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO).  In July 2003, the Board 
remanded the matter in order for the RO to schedule a 
personal hearing as requested by the claimant in a letter 
received at the RO in June 2003.  That hearing was conducted 
in March 2004, and the case has been returned to the Board 
for decision.  


FINDINGS OF FACT

1.  The veteran died in November 1982.  The immediate cause 
of death was listed as pulmonary tuberculosis, with 
myocardial infarction as an antecedent cause.  

2.  During the veteran's lifetime, service connection had not 
been established for any disability.

3.  Pulmonary tuberculosis was incurred in service.  




CONCLUSION OF LAW

The cause of the veteran's death was incurred in service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the appellant.  
38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 3.159 (2003).  In view of the favorable result in this 
claim, the Board finds that the aforementioned duties have 
been fulfilled to the extent necessary.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2003).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).   

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection for tuberculosis may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
three years from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The provisions of 38 C.F.R. § 3.370 pertain to pulmonary 
tuberculosis shown by X-ray in active service.  For active 
disease, x-ray evidence alone may be adequate for grant of 
direct service connection for pulmonary tuberculosis.  When 
under consideration, all available service department films 
and subsequent films will be secured and read by specialists 
at designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service 
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a). 
 
Service department diagnosis of active pulmonary tuberculosis 
will be accepted unless a board of medical examiners, Clinic 
Director or Chief, Outpatient Service certifies, after 
considering all the evidence, including the favoring or 
opposing tuberculosis and activity, that such diagnosis was 
incorrect.  Doubtful cases may be referred to the Chief 
Medical Director in Central Office.  38 C.F.R. § 3.374(a) 
(2003).

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

At the time of the veteran's death, service connection was 
not in effect for any disability.  His certificate of death 
shows that he died in November 1982.  The death certificate 
lists the immediate cause of death as "PTB, far advanced," 
due to or as a consequence of myocardial infarction.  

The veteran's service records include a separation 
examination dated in February 1946.  Chest x-ray on the front 
side of the form were not marked "normal", unlike the rest 
of the elements of the examination report.  The examination 
based on X-ray showed minimal unilateral pulmonary 
tuberculosis of the left upper lobe.  Pneumothorax was 
advised.  The condition was considered a disease which could 
possibly result in permanent disability.  The examination did 
not contain a conclusion as to whether the disease was 
incurred in the line of duty.  The examination was conducted 
by a service doctor.  Post-service medical records show 
treatment for tuberculosis prior to the veteran's death.  

Taking all the evidence into consideration, the Board 
concludes that the evidence supports the claim for service 
connection for the cause of the veteran's death.  The first 
evidence of record showing the presence of pulmonary 
tuberculosis was in service.  It was apparently based on x-
ray findings.  Moreover, it was made by a service doctor.  
There are no medical opinions or other competent evidence 
contained in any of the veteran's medical records disputing 
the in-service onset of chronic, pulmonary tuberculosis.  
Competent evidence also shows that tuberculosis caused the 
veteran's death.  Accordingly, the evidence supports the 
claim and service connection for the cause of the veteran's 
death is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



